UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  -X
UNITED STATES OF AMERICA,

              V.
                                                           MEMORANDUM & ORDER
                                                           17-CR-85(WFK)
FRANK PICONE,

                             Defendant.
                                                   -X


WILLIAM F. KUNTZ,II, United States District Judge:

On November 6, 2017, Frank Picone ("Defendant") pled guilty to Count One of an indictment.
Count One charges Defendant with receipt of child pornography in violation of 18 U.S.C. §§
2252(a)(2) and 2252(b)(1). The Court now sentences Defendant and provides a complete
statement ofreasons pursuant to 18 U.S.C. § 3553(c)(2)ofthose factors set forth by Congress and
the President and contained in 18 U.S.C. § 3553(a). For the reasons discussed below. Defendant
is hereby sentenced to 170 months of incarceration, 5 years of supervised release, a fine in the
amount of$250,000.00, restitution in the amount of$10,000.00, forfeiture as set forth in the Plea
Agreement and Forfeiture Order, payment of a $5,000.00 special assessment pursuant to the
Justice for Victims of Trafficking Act of 2015, and payment of a $100.00 special assessment.
                                       BACKGROUND


       On February 16,2017,the United States filed an indictment charging Defendant with one
count of receipt of child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1),
and one count of possession of child pornography in violation of 18 U.S.C. §§ 2252(a)(4)(B)and
2252(b)(2). Indictment, ECF No.6. On November 6,2017, Defendant pled guilty to Count One
ofthe indictment, charging a violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1). Plea
Agreement, ECF No. 25. Following his guilty plea, the Court entered an order of detention and
ordered Defendant remanded into custody. ECF No. 26.

        The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence
using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).
                                          DISCUSSION


I.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing a sentence in a criminal case. If
and when a district court chooses to impose a sentence outside ofthe Sentencing Guidelines

range, the court "shall state in open court the reasons for its imposition ofthe particular sentence,
and... the specific reason for the imposition of a sentence different from that described" in the
Guidelines. 18 U.S.C. § 3553(c)(2). The court must also "state[] with specificity" its reasons for
so departing "in a statement of reasons form." Id.
       "The sentencing court's written statement of reasons shall be a simple,fact-specific
statement explaining why the guidelines range did not account for a specific factor or factors
under § 3553(a)." United States v. Davis,08-CR-332,2010 WL 1221709, at *1 (E.D.N.Y. Mar.
29, 2010)(Weinstein, J.)(intemal quotation marks and citation omitted). Section 3553(a)
provides a set of seven factors for the Court to consider in determining what sentence to impose
on a criminal defendant. The Court addresses each in turn.

II.     Analysis

        A.      The Nature and Circumstances of the Offense and the History and
                Characteristics of the Defendant

        The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
the offense and the history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).
        Defendant was bom on September 5,1963, in Brooklyn, New York. Presentence

Investigation Report("PSR")K 40,ECF No. 28. Defendant is one ofthree children bom to the
 marital union of Francesco Picone and Madeline Covalery. Id. Both of Defendant s parents are

 deceased. Id. Defendant shared a close relationship with his parents before their death. M H 41.

 Defendant was raised under modest economic circumstances and reported no history of abuse or
financial hardship. Id. Defendant shares a close relationship with his siblings, ages 64 and 60,
both of whom are aware ofthe instant offense and remain supportive. Id. H 42. Defendant has

resided in New York State his entire life; he has lived in Brooklyn; Mineola, New York; and

White Plains, New York. Id. H 43. Since approximately 2003, he has lived at the address of
record in Brooklyn. Id.

       On November 3, 2017, Defendant married Manami Kuwamura in Brooklyn; they have

been together since approximately 2014. /ic/. ^ 44. She resides at the address ofrecord, is
employed as a director of new cosmetics for Nars Cosmetics,and is in good health. Id.
Defendant reported that they share a close relationship and she is standing by him despite the
instant offense. Id. In an interview with the U.S. Probation Department, Defendant's wife stated
she and Defendant share a good marriage and she speaks with Defendant daily. PSR Addendum
at 1, EOF No. 33. She stated the address ofrecord in Brooklyn will always be Defendant's
home. Id. Defendant and his wife do not have any children. PSR 1144. Defendant's sister
stated the instant offense has brought Defendant's wife and the rest of his family closer together,
and Defendant's wife is very supportive and committed to her marriage. Id. H 45.
        Medical records indicate Defendant suffers from epilepsy/seizure disorder and asthma

and takes medication. Id. H 49. Defendant advised that in 1993, he was diagnosed with grand
 mal seizures and suffered his last seizure in approximately 2009. Id.f 50. Defendant also
 advised he was diagnosed with mitral valve prolapse(improper closure of the valve between the
 heart's upper and lower left chambers)in his 30s, but does not presently have any issues from
 this condition. Id.^5\. Defendant suffers from chronic kidney stones, for which he has
 received surgery to remove the stones, including on January 28,2016, at Maimonides Medical
 Center in Brooklyn. Id. H 52. Defendant injured his shoulder in a ski accident in 2009 and
received surgery for his injury on March 23,2009, but does not feel any pain today from this
accident. Id. ^53.

       Medical records indicate Defendant suffers from unspecified depressive disorder and

anxiety disorder, for which he has been prescribed medication. Id.^ 56. Defendant advised that
prior to his arrest, he has received mental health treatment"on and off his entire adulthood. Id.
H 61. Per his bond conditions. Defendant was mandated to undergo a mental health evaluation
and/or treatment specific to the charged offense. Id.^ 57. From January 2017 until his remand
in November 2017, Defendant received medication management treatment from a psychiatrist.
Id. From January 2017 until November 2017,Defendant received weekly group therapy at
Queens Counseling for Change in Queens,New York, id.^ 58, and from April 2017 until
November 2017, Defendant received weekly individual treatment in Brooklyn, id. H 59.
Defendant did not report any history of illicit substances and advised he occasionally consumed a
glass of wine with dinner but was not a big drinker. Id. ^ 62.
        From 1981 until approximately 1986, Defendant was intermittently enrolled at Pace
University in New York, New York, where he majored in computer science and management
information systems, although he never received a diploma. Id.^ 63. From October 2016 to
November 2017, Defendant worked for Amtex Systems as an information technology manager,
 working in both New York,New York and Jersey City, New Jersey. Id. H 65. From March 2016
to October 2016, Defendant was unemployed and received unemployment benefits. Id. K 66.
 From March 2015 to March 2016, Defendant worked for Bombardier as a technical training
 coordinator in Queens, New York. Id. H 67. From 1998 to March 2015, Defendant worked for
 the Metropolitan Transportation Authority(MTA)as a director in New York,New York,
 although he advised he was fired from the MTA due to a time card issue. Id.^ 68. From 1996 to
1997, Defendant worked for Chase Bank as a programmer in New York,New York, and prior to
1996, Defendant reported working for a law firm (name unknown)in New York, New York, as
well as Barnes & Noble in New York, New York. Id.        69-70. According to the PSR,

Defendant has a total net worth of$1,643,117.00 and has no outstanding liabilities. Id. H 72.

       Defendant has no known prior convictions or arrests. Id.     33-38. The investigation
into the instant offense was conducted by agents ofthe Federal Bureau of Investigation (FBI).
An undercover FBI agent investigating internet distribution and possession of child pornography
used a peer-to-peer file sharing application and located a computer that was sharing child
pornography, and the agent downloaded approximately 13 files containing child pornography,
including exploitative images oftoddlers, bondage, and bestiality. Id. ^ 4. For example, one of
the files showed an adult male and a nude prepubescent girl—a known victim approximately 9
years old, engaging in oral sex. Id. Another video depicted an adult male, nude from the waist
down, putting a prepubescent 4-year old girl, also nude from the waist down,on his lap as his
penis rubs against the girl's vagina. Id. Records obtained from Time Warner Cable showed the
IP address associated with the computer sharing these files was associated with an address in
Brooklyn and the account was listed in Defendant's name at the address of record. Id. K 6.
        Pursuant to a search warrant, law enforcement officials executed a search ofthe address
ofrecord on January 18, 2017. Id.17. Defendant was present at the time ofthe search and after
being advised he was not under arrest and could discontinue speaking with the agents at any
time. Defendant confirmed he resided at the address ofrecord and stated he stored over 1,000
files containing child pornography on one external hard drive. Id. H 8. He advised that he used a
torrent sharing program to download child pornography and had been viewing child pornography
 for at least 10 years. Id. Defendant admitted he downloaded, viewed, and masturbated to child
pornography daily, although he stated he has never touched a minor in a sexual or inappropriate

manner. Id. Defendant used the search terms "rape,""bondage,""tied," and "pre-teen hard

core" when he searched for child pornography. Id. Defendant indicated he turned off his sharing

of his completed files, but was nonetheless aware that his non-completed files were being shared.
Id.

       Law enforcement agents recovered, among other items, an external hard drive, a

preliminary review of which revealed numerous file neimes indicative of child pornography. Id.
H 9. A forensic analysis of Defendant's computer was conducted and revealed at least 600
images ofchild pornography, some of which consisted of child erotica.^ Id. H 10. Law
enforcement agents attempted to conduct a forensic analysis of Defendant's hard drive, but
during the analysis the hard drive crashed, and the agents were unable to recover any ofthe
stored images or videos of child pomography. Id. Accordingly,the total number ofimages and
videos Defendant possessed is unknown, but Defendant is responsible for at least 600 still
images ofchild pomography. Id. The child pomography depicted female victims from
approximately age 2 to 14. Id. A sampling ofthe files in Defendant's collection was forwarded
to the National Center for Missing and Exploited Children, which identified seven known
victims already known to law enforcement within Defendant's images and videos. Id.f 14.
        B.     The Need for the Sentence Imposed

        The second § 3553(a)factor instructs the Court to consider "the need for the sentence
imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law, and to



•       Child erotica is defined as images and videos of children that include the lascivious
exhibition ofthe genitals or pubic area. PSR H 10 n.2. According to the PSR,Defendant
possessed images of children, some of whom were dressed up in costume, who were posing in a
sexual manner. Id.
provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
(C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

       "Child pomography harms and debases the most defenseless ofour citizens. Both the
State and Federal Governments have sought to suppress it for many years, only to find it
proliferating through the new medium ofthe Internet." United States v. Williams, 553 U.S. 285,
307(2008). For at least 10 years. Defendant actively participated in such harm and debasement
through his repeated consumption of child pomography. His offense is therefore serious and
warrants significant punishment. The Court also finds there is a substantial need for deterrence,
as Defendant's and others' possession of videos and images ofabuse necessarily fuels and
fosters the market for more abuse. See, e.g., United States v. Reingold,13\F.3d 204,216(2d
 Cir. 2013)("As Congress, courts, and scholars all recognize, child pomography crimes at their
 core demand the sexual exploitation and abuse of children. Not only are children seriously
 harmed—physically,emotionally, and mentally—in the process of producing such pomography,
 but that harm is then exacerbated by the circulation, often for years after the fact, of a graphic
 record ofthe child's exploitation and abuse."(citation omitted)); United States v. Johnson,221
 F.3d 83,98(2d Cir. 2000)("[Djissemination of child pornography is likely to expand the market
 for it and thus to cause more harm than mere possession."(citations omitted)); United States v.

 Gouse,468 F. App'x 75,78(2d Cir. 2012)(affirming sentence of 120 months ofimprisonment
 for receipt, distribution, and possession of child pomography where district court had observed
 that "contrary to [the defendant's] contention, his crimes are not 'victimless' because they
 'creat[e] a market' for child pomography and thus harm children,'scarr[ing][them]for life'").
       C.     The Kinds of Sentences Available

       The third § 3553(a)factor requires the Court to detail "the kinds ofsentences available"
for Defendant. 18 U.S.C. § 3553(a)(3).

       Defendant pled guilty to one count ofreceipt of child pornography in violation of 18
U.S.C. §§ 2252(a)(2) and 2252(b)(1), for which he faces a statutory minimum term of
imprisonment offive years and a maximum term ofimprisonment oftwenty years. 18 U.S.C. §
2252(b)(1). Defendant also faces: a minimum term of supervised release offive years and a
maximum term of life, 18 U.S.C. § 3583(k); not less than one nor more than five years of
probation, 18 U.S.C. § 3561(c)(1); a maximum fine in the amount of$250,000.00,18 U.S.C. §
3571(b)(3); restitution as set forth in paragraphs 12 through 16 of Defendant's Plea Agreement,
18 U.S.C. §§ 2259,3663, and 3663A; a mandatory $5,000.00 special assessment, 18 U.S.C. §
3014; and a mandatory $100.00 special assessment, 18 U.S.C. § 3013. Under the Plea
Agreement, Defendant also faces criminal forfeiture. Plea Agreement 6-11; Forfeiture Order,
ECF No. 31. Defendant must also comply with sex offender registration pursuant to the Sex
Offender Registration and Notification Act, 34 U.S.C. § 20901 et seq.
        D.     The Kinds of Sentence and the Sentencing Range Established for
               Defendant's Offense

        The fourth § 3553(a)factor requires the Court to discuss "the kinds ofsentence and the
 sentencing range established for...the applicable category of offense committed by the
 applicable category of defendant as set forth in the guidelines." 18 U.S.C. § 3553(a)(4)(A).
        For Count One ofthe indictment, receipt of child pornography in violation of 18 U.S.C.
 §§ 2252(a)(2) and 2252(b)(1), the base offense level is 22.^ USSG § 2G2.2(a)(2). Since the


 2      Pursuant to USSG § 1B1.11(a), the 2016 version ofthe Guidelines—which is the
 Guidelines Manual in effect on the date ofDefendant's sentencing—is used here.
                                                 8
material involved photographs of minors under the age of 12,two levels are added. Id, §

2G2.2(b)(2). Because Defendant knew his non-completed files were being distributed and
shared with other users ofthe torrent file sharing program he used to download child

pornography, an additional two levels are added. Id. § 2G2.2(b)(3)(F). Because Defendant
possessed images depicting bestiality, sadism, and masochism, and because a number ofthe
images depicted the sexual abuse and exploitation of a toddler, four more levels are added. Id. §
2G2.2(b)(4). Two more levels are added because Defendant used a computer to transmit child
pornography. Id. § 2G2.2(b)(6). Since the offense involved the possession of at least 600
images of child pornography,the offense level is increased by five more levels. Id. §
2G2.2(b)(7)(D). With these adjustments. Defendant's adjusted offense level is 37.
       Defendant has clearly demonstrated acceptance of responsibility for the offense.
Accordingly,the offense level is decreased by two levels. USSG § 3El.l(a). Because the
Government was notified in a timely manner of Defendant's intention to enter a plea of guilty,
the offense level is decreased by one additional level. Id. § 3El.1(b).
        Accordingly, Defendant's total offense level is 34. Given a total offense level of34 and a
criminal history category of I,^ the Guidelines suggest a term ofimprisonment of 151-188
months. USSG Ch. 5, Part A. All parties agree with this Guidelines calculation. Def.
Sentencing Memo at 2,14,ECF No. 35; Gov't Sentencing Memo at 3,ECF No. 36;PSR 32,
78. The Guidelines further recommend a term of supervised release offive years to life, USSG §
5D1.2(b)(2)& n.l; a fine in the amount of$35,000.00 to $350,000.00, id. § 5E1.2(c)(3), and




 ^      Defendant's total criminal history score is zero, which results in a criminal history
 category of I. USSG Ch. 5, Part A.
                                                 9
payment ofthe costs of prosecution, id. § 5EI.5. The Guidelines further suggest that Defendant
is ineligible for probation. Id.       n.2.

       E.      Pertinent Policy Statenient(s) of the Sentencing Commission

       The fifth § 3553(a)factor, which requires the Court to evaluate "any pertinent policy
statement... issued by the Sentencing Commission," 18 U.S.C. § 3553(a)(5), is not relevant to
Defendant's sentencing.

        F.     The Need to Avoid Unwarranted Sentence Disparities

        The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted
sentence disparities among defendants with similar records who have been found guilty of
similar conduct." 18 U.S.C. § 3553(a)(6). In considering the other six § 3553(a)factors, the
Court's sentence sufficiently avoids unwarranted sentence disparities.

        G.      The Need to Provide Restitution

         Finally, the seventh § 3553(a)factor requires the Court to touch upon "the need to
provide restitution to any victims ofthe offense." 18 U.S.C. § 3553(a)(7). As set forth in the
Plea Agreement, restitution is mandatory pursuant to 18 U.S.C. § 2259 in the full amount ofthe
victims' losses attributable to Defendant's activities. Plea Agreement    12-16. The
Government has requested restitution in the amount of$10,000.00 payable to an identified
victim, whose images were among those in Defendant's collection ofchild pornography. The
 victim's real name has not been provided to preserve the victim's confidentiality.
                                         CONCLUSION


         A sentence of 170 months ofincarceration, 5 years ofsupervised release, a fine in the
 amount of $250,000.00, restitution in the amount of$10,000.00 to the victim identified by the
 Government,forfeiture as set forth in the Plea Agreement and Forfeiture Order(ECF No. 31),


                                                 10
payment of a $5,000.00 special assessment pursuant to the Justice for Victims of Trafficking Act

of2015, and payment of a $100.00 special assessment is appropriate and comports with the

dictates of§ 3553. This sentence is consistent with, and is sufficient but no greater than
necessary to accomplish, the purposes of§ 3553(a)(2).

       The Court expressly adopts the factual findings ofthe Presentence Investigation Report,
EOF No. 28, and the Addendum to the Presentence Investigation Report, ECF No. 33,to the
extent they are not inconsistent with this opinion, and imposes the special conditions of release
proposed by the Probation Department.



                                                      SO ORDERED.




                                                            s/WFK
                                                      HON. WILLIAM
                                                      UNITED STATES DISTRICT JUDGE

Dated: October 9,2018
        Brooklyn, New York




                                                 11
